         Case 1:18-cr-00834-PAE Document 491 Filed 06/05/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                       18-CR-834-05 (PAE)
                        -v-
                                                                              ORDER
 FUGUAN LOVICK,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from defendant Fuguan Lovick, whom the
Court sentenced in February 2020 principally to a term of 85 months imprisonment. Mr. Lovick
reports that his appointed counsel has not been responsive to him since his sentencing and seeks
appointment of successor counsel. The Court directs Mr. Lovick’s current counsel, Jeffrey
Pittell, Esq., promptly to make contact with Mr. Lovick, to ascertain from Mr. Lovick the
purpose for which he is seeking representation, and then to notify the Court whether, with Mr.
Lovick continues to seek the appointment of successor counsel and if so, for what purpose. Mr.
Pittell’s letter addressing these point is to be filed by Tuesday, June 16, 2020. Upon receipt of
Mr. Pittell’s letter, the Court will determine whether or not to grant Mr. Lovick’s
application. The Court directs Mr. Pittell forthwith to assure that a copy of this order is
furnished to Mr. Lovick.

       SO ORDERED.


                                                              
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: June 5, 2020
       New York, New York
Case 1:18-cr-00834-PAE Document 491 Filed 06/05/20 Page 2 of 4
Case 1:18-cr-00834-PAE Document 491 Filed 06/05/20 Page 3 of 4
Case 1:18-cr-00834-PAE Document 491 Filed 06/05/20 Page 4 of 4
